Citation Nr: 1812537	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  07-35 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable disability rating for service-connected bilateral hearing loss. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, prior to September 8, 2008. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970. 

This case comes before the Board of Veterans' Appeals (the Board) from rating decisions in October 2009 and January 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The claim for an increased rating for hearing loss is an appeal of the October 2009 rating decision which granted service connection for bilateral hearing loss with a noncompensable (0 percent) disability rating, effective November 14, 2008.  

The claim for entitlement to a TDIU prior to September 8, 2008, originates from the appeal of the July 2005 rating decision which granted service connection for PTSD with a 30 percent disability rating, effective March 28, 2005.  The Veteran's disagreement with the rating assigned, combined with the assertion that he could not work due to his service-connected disabilities implicitly raised the issue of entitlement to a TDIU.  Rice v. Shinseki, 22 Vet. App 447 (2009).  When the Veteran was granted a 100 percent disability rating from September 8, 2008, forward, the claim for a TDIU subsequent to that date was rendered moot.  

In August 2011, the Veteran was afforded a hearing before a Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file.  Subsequently, the VLJ from the August 2011 hearing became unavailable and the Veteran was provided an opportunity to have a hearing before another VLJ.  The Veteran exercised that opportunity and appeared before the undersigned VLJ in October 2015.  A transcript of that hearing has been associated with the Veteran's claims file. 

This case was previously before the Board in September 2011, October 2013, and April 2016.  The September 2011 decision remanded the above issues, along with the issues of entitlement to service connection for hemorrhoids and entitlement to an increased rating for PTSD, for additional development.  In October 2013, the case was remanded to hold a new hearing at the Veteran's request.  In April 2016, the Board decided the issues of entitlement to service connection for hemorrhoids and entitlement to an increased rating for PTSD. However, the Board remanded the issue of entitlement to a compensable rating for hearing loss to provide the Veteran with an updated examination.  The issue of entitlement to a TDIU prior to September 8, 2008, was also remanded as inextricably intertwined with the increased rating claim. 

The case is now before the Board once again. 


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran demonstrated, at worst, a Level II hearing loss in the right ear and, at worst, a Level II hearing loss in the left ear.

2.  For the period prior to September 8, 2008, the evidence does not show that the Veteran has been rendered unemployable solely due to his service-connected disability.


CONCLUSION OF LAW

1.  For the entire period on appeal, the criteria for an initial compensable rating for a bilateral sensorineural hearing loss disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.31, 4.85, 4.86 Diagnostic Code 6100 (2017).

2.  The criteria for entitlement to a TDIU have not been met for the period prior to September 8, 2008.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).



Stegall Considerations

The Veteran's claim was remanded in April 2016 to obtain an updated medical examination for the Veteran's hearing loss and to associate any outstanding VA records with the claims file.  Upon remand the Veteran was afforded a medical examination for his hearing loss.  The examination was thorough, considered the Veteran's record and lays statements, and appropriately addressed the questions posed upon remand.  Accordingly, there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998). 

Hearing Loss

The Veteran contends that his bilateral sensorineural hearing loss is more disabling than contemplated by the current non-compensable evaluation.  A summary of the relevant laws and regulations for assigning a rating for hearing loss follows.  Below that is an analysis of the facts in the Veteran's claim. 

Legal Criteria

Disability ratings are assigned, under a schedule for rating disabilities, based on a comparison of the symptoms found to the criteria in the rating schedule.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).  Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the ratings schedule.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  See 38 U.S.C.A. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2017).

The provisions of 38 C.F.R. § 4.31 indicate that in every instance where the minimum schedular evaluation requires residuals and the schedule does not provide for a zero percent evaluation, a zero percent evaluation will be assigned when the required symptomatology is not shown.  38 C.F.R. § 4.31 (2017).

Where a Veteran appeals the initial rating assigned for a disability, evidence contemporaneous with the claim and the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id.

Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test (Maryland CNC) together with the results of a puretone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.

The disability evaluation percentage is then found from Table VII (in 38 C.F.R. § 4.85), by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity. 

The provisions of 38 C.F.R. § 4.86 (a) provide that when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86 (b) provide that when the puretone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.

Analysis

The Veteran's hearing loss has not met the ratings criteria to receive a compensable rating throughout the appeal period.

The Veteran's VA audiological examination in May 2009 showed the following puretone thresholds, in decibels (dB):





HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
25
55
60
LEFT
15
5
10
20
45

The average of puretone thresholds at 1000, 2000, 3000, and 4000 Hertz was 38.75 dB in the right ear and 20 dB in the left ear.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 84 percent in the left ear.  

The hearing impairment levels correspond to Level II hearing loss in the right ear and Level II hearing loss in the left ear under Table VI.  Intersecting Levels II and II under Table VII results in a non-compensable rating.  The Board also considered the provisions of 38 C.F.R. § 4.86 governing exceptional patterns of hearing impairment.  However, since the audiological report does not demonstrate that each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) in either ear is 55 decibels or more, or that puretone threshold is 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz in either ear, evaluation for exceptional patterns of hearing impairment is not warranted.  See 38 C.F.R. § 4.86 (a), (b) (2015).

The Veteran was provided an audiological evaluation in November 2010 at the VA outpatient clinic in Mobile, Alabama, that showed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
35
55
LEFT
15
15
25
70
70

The average of puretone thresholds at 1000, 2000, 3000, and 4000 Hertz was 28.75 dB in the right ear and 45 dB in the left ear.  Speech audiometry scores based on the Maryland CNC were not recorded.  Under VA regulation, this means the examination cannot be used for ratings purposes.  See 38 C.F.R. § 4.85.

Even if the results were used to come up with rating based only of the puretone thresholds, the result would still support a non-compensable rating.  This is because the hearing impairment levels correspond to Level I hearing loss in the right ear and Level II hearing loss in the left ear under Table VIA.  Intersecting Levels I and II under Table VII results in a non-compensable rating.  Again, the audiological report does not demonstrate that each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) in either ear is 55 decibels or more, or that puretone threshold is 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz in either ear;  thus, evaluation for exceptional patterns of hearing impairment would not be warranted.  See 38 C.F.R. § 4.86 (a), (b).

Finally, the Veteran's VA audiological examination in November 2013 showed the following puretone thresholds, in decibels:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
45
50
LEFT
15
20
40
65
60

The average of puretone thresholds at 1000, 2000, 3000, and 4000 Hertz was 30 dB in the right ear and 46.25 dB in the left ear.  Speech audiometry revealed speech recognition ability of 86 percent in the right ear and 86 percent in the left ear.  

The hearing impairment levels correspond to Level II hearing loss in the right ear and Level II hearing loss in the left ear under Table VI.  Intersecting Levels II and II under Table VII results in a non-compensable rating.  The Board also considered the provisions of 38 C.F.R. § 4.86 (2015) governing exceptional patterns of hearing impairment.  Again, the audiological report does not demonstrate that each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) in either ear is 55 decibels or more, or that puretone threshold is 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz in either ear; thus, evaluation for exceptional patterns of hearing impairment is not warranted.  See 38 C.F.R. § 4.86 (a), (b) (2015).

Therefore, the medical evidence of record does not demonstrate that at any time during the pending appeal, the Veteran's hearing loss rose to a compensable level.  

TDIU

The Veteran's claim for entitlement to a TDIU is limited to the period prior to September 8, 2008.  The following is a summary of the laws and regulations related to the establishment of a TDIU, followed by an analysis of the Veteran's claim. 

Legal Criteria 

Total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent disability, or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability; and disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, will be considered as one disability. 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2017).  In determining whether the Veteran is entitled to TDIU, neither his non-service-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993); 38 C.F.R. § 3.341(a) (2017).

However, where the percentage requirements set forth above are not met, entitlement to the benefit on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his employment and educational history.  Therefore, Rating Boards should submit to the Director, Compensation Service, for extra-schedular consideration all cases of Veterans, who are unemployable due to service-connected disability, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  38 C.F.R. § 4.16(b) (2017).

Analysis

Here, the Veteran's claim for TDIU is limited to the period prior to September 8, 2008.  For that period of time, the Veteran was only service connected for one disability, PTSD at 50 percent.  This does not meet the threshold requirement for a schedular TDIU.  Nevertheless, the Board will consider whether the facts of the Veteran's case warrant a referral for extraschedular consideration for a TDIU. 

Here the Veteran testified and records from the Social Security Administration (SSA) indicate the Veteran was employed in a gainful occupation until March 2007.  Therefore, prior to that period, a referral for a TDIU is not warranted.  

As of March 2007, the SSA found the Veteran was disabled, and unable secured gainful employment.  However, the SSA determination was based only on physical limitation imposed by the Veteran's physical degenerative conditions.  The decision did not consider whether the Veteran's PTSD rendered him disabled.  By the  Veteran's own statements at a May 2009 VA examination, it was a motor vehicle accident that rendered him unable to work.  The Veteran indicated at his October 2015 that he stopped working due to pain all over.  These are symptoms that are not related to his PTSD. 

Moreover, the Veteran was able to maintain gainful employment from March 2005 to March 2007 with the symptoms of PTSD that warranted a 50 percent rating.  There was no indicated increase in PTSD symptomatology in March 2007 that would have rendered him unemployable.  Indeed there is no indicated increase in PTSD symptomatology until September 8, 2008.  

Therefore, the weight of the evidence is against establishing the Veteran was unable to secure substantially gainful employment prior to September 8, 2008, solely due to his service-connected disabilities.  Thus, a referral for an extraschedular TDIU is not warranted for the entire period on appeal. 


ORDER

Entitlement to an initial compensable disability rating for service-connected bilateral hearing loss is denied. 

Entitlement to a TDIU due to service-connected disabilities, prior to September 8, 2008, is denied. 



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


